                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
         v.                                   )       Case No. 2:18-cr-21
                                              )
DEMETRIUS BRINKLEY and                        )
PARONICA BONDS,                               )
                                              )
               Defendants.                    )

                                OPINION AND ORDER

       This matter is before the court on the Motion for Bill of Particulars [DE 189] filed by the

defendant, Demetrius Brinkley, on January 14, 2019, and the Motion for a Bill of Particulars [DE

192] filed by the defendant, Paronica Bonds, on January 17, 2019. For the following reasons, the

Motion for Bill of Particulars [DE 189] is DENIED, and the Motion for a Bill of Particulars [DE

192] is DENIED.

                                            Background

       The defendants, Demetrius Brinkley and Paronica Bonds, currently are charged with

conspiracy to distribute and possess with intent to distribute controlled substances in violation of

21 U.S.C. § 846. The defendants are charged only in Count I of the nineteen-count indictment.

The remaining charges are directed against the other eight defendants. Brinkley and Bonds were

arraigned on March 12, 2018, and they both entered pleas of not guilty.

       The defendants assert that the indictment has failed to provide specifics regarding the

charge against them, except that it allegedly occurred between June 30, 2016 and February 19,

2018. Therefore, they contend that the indictment contains insufficient facts to allow them to

adequately prepare for trial. Brinkley has filed the instant motion seeking the names of all
unindicted co-conspirators; the date, time, place, and manner in which the defendant is alleged to

have become a member of the conspiracy; and the nature, date, time, and location of specific acts

done in furtherance of the conspiracy, along with the name of the individual alleged to have

performed, been involved with, or witnessed those acts.

        Bonds has filed the instant motion requesting the time and the exact place where any

alleged offenses she committed occurred; the method or means by which the alleged offenses

were committed; the name and address of every informer and person relied on by the prosecution

for information as to the offense alleged in each count of the indictment; the name and address of

every person whom the government expects to call as a witness to prove the offenses charged in

each count of the indictment; charges and convictions against potential government witnesses,

co-defendants, or co-conspirators; and the names of co-conspirators not named in the indictment,

when, where, and what manner she became a member of the conspiracy, and all overt acts done

in furtherance of the conspiracy.

        The Government filed a response in opposition on February 4, 2019, and neither Brinkley

nor Bonds filed a reply. Bonds has adopted the legal discussion set forth in Brinkley’s motion

for bill of particulars.

                                             Discussion

        Federal Rule of Criminal Procedure 7(f) provides:

                The court may direct the government to file a bill of particulars.
                The defendant may move for a bill of particulars before or within
                10 days after arraignment or at a later time if the court permits. The
                government may amend a bill of particulars subject to such
                conditions as justice requires.

        In determining whether to grant the bill of particulars, “[t]he standard is whether the

government's indictment sufficiently apprises the defendant of the charges to enable him to



                                                  2
 
prepare for trial.” United States v. Canino, 949 F.2d 928, 949 (7th Cir. 1991); see also United

States v. Vaughn, 722 F.3d 918, 927 (7th Cir. 2013); United States v. Fassnacht, 332 F.3d 440,

446 (7th Cir. 2003); United States v. Glecier, 923 F.2d 496, 501 (7th Cir. 1991); United States v.

Andrus, 775 F.2d 825, 843 (7th Cir. 1985).

        A defendant is only entitled to know the offense with which he or she is charged, not all

the evidence of how it will be proved. See United States v. Kendall, 665 F.2d 126, 135 (7th Cir.

1981). The indictment is not required to “detail every factual nugget necessary for conviction”,

nor is it required to “allege in detail the factual proof that will be relied on to support the

charges.” United States v. Smith, 230 F.3d 300, 306 (7th Cir. 2000). Indeed, the Seventh

Circuit has held that a bill of particulars is not necessary when an indictment lays out the

elements of the charged offenses, gives sufficient notice of the charges to allow the defendant to

prepare a defense, gives the time and place of the accused's allegedly criminal conduct, and cites

the applicable statute or statutes. Vaughn, 722 F.3d at 927; see also United States v.

Hernandez, 330 F.3d 964, 975 (7th Cir. 2003); Fassnacht, 332 F.3d at 446. The defendants’

constitutional right is to know the offense with which they are charged, not to know the details of

how it will be proved. Fassnacht, 332 F.3d at 466 (quoting United States v. Kendall, 665 F.2d

126, 135 (7th Cir. 1981)). The key question is whether the defendants were sufficiently apprised

of the charges against them in order to enable adequate trial preparation. Vaughn, 722 F.3d at

927 (quoting United States v. Blanchard, 542 F.3d 1133, 1140 (7th Cir. 2008)).

        In making this determination, the court is not required to consider only the indictment.

The information may be provided to the defendants through “some other satisfactory form.”

Canino, 949 F.2d at 949 (the government had maintained an “open-file” policy); Fassnacht, 332

F.3d at 447 n. 2 (“the government in this case provided the defendants with extensive pretrial



                                                   3
 
discovery, giving them full access to all documentary evidence in the government's possession,

thus further obviating the need for a bill of particulars”); Glecier, 923 F.2d at 501-02 (a “volume

of documents and records” had been provided by the government during discovery). Adequate

discovery can “satisfy the need for a bill of particulars.” Vaughn, 722 F.3d at 928.

       The defendants have argued that the indictment contains insufficient facts to allow them

to adequately prepare for trial. However, the government contends that the information

requested by the defendants would amount to an outline of the government’s proof at trial, as

well as information that goes well beyond what is required to prove a drug conspiracy. The

government asserts that the defendants are not entitled to a bill of particulars because the

indictment has apprised them of the elements of the offense charged and the time and place of

the charged conduct with citations to the relevant statute. Additionally, the government

represents that it has produced extensive amounts of discovery including: (a) the time, place,

and circumstances of acts of violence and narcotics trafficking; (b) the identities of potential

witnesses; (c) statements made by individuals; (d) evidence obtained and inventoried; (e)

photographs and video recordings; and (f) extensive reporting regarding the investigation,

including search warrant applications and affidavits in support, which detail the course of the

investigation.

       The government has indicated that the names of the unidentified co-conspirators are

available through discovery. The government also has indicated that the act or acts the

defendants alleged to have agreed to carry out falls outside the purpose of a bill of particulars.

“Discovery, not a bill of particulars, is the means by which a defendant is informed of what

evidence the government possesses to evidence his involvement in a conspiracy. . .” United




                                                  4
 
States v. Rodriguez, 2009 WL 1110415 (E.D. Wis. 2009); U.S. v. Arms, 2015 WL 3513991, at

*11 (E.D. Wis. 2015).

       The defendants’ motions request greater details about the government’s case. However,

the defendants are not entitled to discover, through a bill of particulars, the evidentiary details of

the government's case. Glecier, 923 F.2d at 501-02; United States v. Brock, 863 F. Supp. 851,

857 (E.D. Wis. 1994). Information relating to how the government plans to prove that the

defendants were members of the conspiracy are clearly “evidentiary details” that are not

appropriately disclosed through a bill of particulars. See Glecier, 923 F.2d at 502; see also

United States v. Knowles, 2 F. Supp. 2d 1135 (E.D. Wis. 1998).

       The indictment has set forth the elements of the offense charged, time and place of the

charged conduct while tracking the statutory language. Moreover, the defendants have not

argued that the discovery provided by the government was insufficient. The government, in its

response in opposition, indicated that it was in the process of tendering more discovery that

contained Jencks materials, proffer reports, and grand jury materials. Accordingly, the

indictment and the discovery provide the defendants with sufficient information to apprise them

of the charges and enable them to adequately prepare their defense for trial.

       Based on the foregoing reasons, the Motion for Bill of Particulars [DE 189] is DENIED,

and the Motion for a Bill of Particulars [DE 192] is DENIED.

       ENTERED this 25th day of April, 2019.

                                                               /s/ Andrew P. Rodovich
                                                               United States Magistrate Judge




                                                  5
 
